DECISION
The application of the above-named defendant for a review of the sentence of 8 years for Sexual Assault imposed on May 3, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
Judge Jack L. Green dissents to decision. He recommended an increase in original sentence imposed.
We wish to thank Michael C. Riley of the Montana Defender Project for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.